 
EXHIBIT 10.1


 
DATED     26 April 2010
 
 
 
 
Thermodynetics, Inc
 
as Seller
 
 
Execuzen Ltd, Burlington Holdings, Inc and
Joseph DeSena
 
as Buyers
 
 
 
 
 
 
 
AGREEMENT
 
for the sale and
purchase of 26.5485% of the entire issued share capital of Turbotec Products plc
 
 
 


 
[ex10-10.jpg]
 
Berwin Leighton Paisner LLP
Adelaide House London Bridge London EC4R 9HA
tel +44 (0)20 7760 1000  fax +44 (0)20 7760 1111LO: 385833_1

 
 
 

--------------------------------------------------------------------------------

 
 
Contents
 


Clause
Name
Page
     
1
Definitions and Interpretation
3
2
Agreement for Sale
6
3
Purchase Price
6
4
Adjustments to the Purchase Price
7
5
Completion
9
6
Warranties
10
7
Indemnity
11
8
Acting in concert
11
9
Assignment and Succession
12
10
Announcements and Information
12
11
Rights and Remedies of the Buyers
12
12
Waiver
13
13
No merger
13
14
Cumulative Rights
13
15
Contracts (Rights of Third Parties) Act 1999
13
16
Costs
13
17
Set-off, Withholding Tax and Grossing-Up
13
18
Invalidity
14
19
Further assurance
14
20
Counterparts
14
21
Joint and Several Liability
14
22
Communications
14
23
Entire Agreement
15
24
Governing Law and Jurisdiction
15
25
Service of Process
16
           
Execution Pages
18


 
 
 

--------------------------------------------------------------------------------

 
DATED      26 April 2010
 
PARTIES
 
(1)
Thermodynetics, Inc a company registered in the state of Nevada, USA whose
principal place of business is at 651 Day Hill Road, Windsor, Connecticut 06095
(the “Seller”)

 
(2)
Execuzen Ltd, a company incorporated under the laws of England and Wales with
company number 3777278 whose registered office is at XXXXXXXXX, London EC3V 9BW
(“Execuzen”)

 
(3)
Burlington Holdings, Inc a company incorporated in the state of Nevada, United
State of America with entity number C16613-2003 whose principal place of
business is at XXXXXXXXX,  Henderson, NV  89052 USA (“Burlington”)

 
(4)
Joseph DeSena of XXXXXXXXX, Pittsfield, Vt 05772 United States of America (“JD”)

 
(Execuzen, Burlington and JD together, the “Buyers”)
 
OPERATIVE PROVISIONS
 
1
DEFINITIONS AND INTERPRETATION

 
1.1
In this Agreement:

 
“AIM” the market operated by the London Stock Exchange plc known as AIM.
 
“AIM Rules” means the rules published by the London Stock Exchange plc governing
the admission to and the operation of the of AIM.
 
“Agreed Form” means a form agreed between the parties, a copy of which is
initialled for the purpose of identification by or on behalf of the parties.
 
“Agreement” means this agreement together with its schedules as amended from
time to time in accordance with this agreement or as agreed between the parties.
 
“Associate” means:
 
 
(a)
(in relation to an individual):

 
 
(i)
a relative that is that individual’s issue, step-child, spouse, civil partner,
brother, sister or parent;

 
 
(ii)
a company which is, or may be, controlled (within the meaning given in section
840 ICTA) by that individual or a relative (as defined in (i) above) of that
individual, or by two or more of them; and

 
 
(b)
(in relation to a company) a Subsidiary Undertaking or Parent Undertaking of the
company, and any other Subsidiary Undertaking of any Parent Undertaking of that
company.

 
“Buyers’ Solicitors” means Berwin Leighton Paisner LLP, Adelaide House, London
Bridge, London EC4R 9HA.
 
 
3

--------------------------------------------------------------------------------

 
“Business Day” means a day (other than a Saturday or Sunday) on which the
clearing banks in the City of London are open for business.
 
“CA1985” means the Companies Act 1985 as amended from time to time.
 
“CA2006” means the Companies Act 2006 as amended from time to time.
 
“Companies Acts” has the meaning given to it in section 2 of the CA2006 in so
far as the provisions referred to in such section are in force at the date of
this Agreement.
 
“Company” means Turbotec Products plc, a public company incorporated in England
and Wales under company number 5593339 whose registered office is at 34
Beckenham Road, Beckenham, Kent BR3 4TU.
 
“Completion” means completion of the sale and purchase of the Shares in
accordance with Clause 5.
 
“Completion Date” means the date on which Completion occurs in accordance with
the terms of this Agreement.
 
“Encumbrance” includes a mortgage, charge, pledge, lien, rent charge or other
security interest of any description or nature and any interest or legal or
equitable right or claim of any third party or any option or right of
pre-emption or right of conversion or right of set off, any retention of title
or hypothecation and any agreement to create any of the foregoing.
 
“Group” means the Company and its Subsidiary Undertakings.
 
“ICTA” means the Income and Corporation Taxes Act 1988.
 
“Parent Undertaking” and “Subsidiary Undertaking” have the meanings given to
them in section 1162 CA2006.
 
“Purchase Price” means the purchase price for the Shares to be paid by the
Buyers to the Seller in accordance with Clause 3 and subject to a reduction in
accordance with Clause 4.
 
 “Relationship Agreement” means the relationship agreement entered into between
the Seller, the Company, Dawnay, Day Corporate Finance Limited, Robert Allan
Lerman and John Francis Ferraro and others dated 28 April 2006.
 
“Relevant Percentage” means 26.5485%.
 
“Relief” includes any relief, allowance, credit, debit, charge, expense,
exemption, set off or deduction in computing, reducing or eliminating Tax or
against profits, income or gains of any description or from any source, or
credit against or repayment or right to repayment of Tax.
 
“Seller’s Solicitors” means Thomas Eggar LLP of 76 Shoe Lane, London EC4A 3JB.
 
“Shares” means the 3,400,000 ordinary shares of 1p each in the Company which
represent the Relevant Percentage of the entire issued share capital of the
Company.
 
 
4

--------------------------------------------------------------------------------

 
“Tax” includes all present and future forms of tax, duties, imposts,
contributions, withholdings, deductions, charges, levies and sums payable on
account of the foregoing whatsoever and whenever imposed, charged or demanded by
a Tax Authority in the nature of tax (including without limitation any amount
payable as a result of counteraction, adjustment or set off by a Tax Authority
in relation to any liability to tax, interest on unpaid tax, repayment of tax or
interest or repayment supplement in respect of a repayment of tax) and whether
or not primarily payable by the Company or any other person, and all amounts
recoverable by a Tax Authority as if they were tax (or by any other person by
virtue of any entitlement arising by operation of law) and shall be deemed to
include the cost of removing any charge over assets imposed by any Tax Authority
and in each case all charges, interest, fines, penalties and surcharges arising
from or incidental, or relating, to the same.
 
“Tax Authority” means HMRC, (which shall include without limitation its
predecessors, the Inland Revenue and HM Customs and Excise) and any other
governmental, state, federal or other fiscal, revenue, customs or excise
authority, department, agency, body or office whether in the United Kingdom or
elsewhere in the world having authority or jurisdiction for any Tax purpose.
 
“TPI” means Turbotec Products, Inc, a wholly owned subsidiary of the Company.
 
“UK Legal Proceedings” means the legal proceedings between the Seller and the
Company and/or TPI entitled Thermodynetics, Inc. v Turbotec Products plc in the
High Court of England, file no. HC08C00046.
 
“US Legal Proceedings” means the legal proceedings (including any related
counterclaim) between the Seller and the Company and/or TPI entitled Turbotec
Products, Inc. v Thermodynetics, Inc. in the Connecticut Superior Court,
Judicial District of Hartford, Housing Session, Docket No. 7712.
 
“US$” or “$” means United States dollars, the lawful currency of the United
States of America.
 
“Warranties” means the representations and warranties of the Seller contained in
Clause 6.
 
“£” means pounds sterling, the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
 
1.2
A reference to a statute or statutory provision is a reference to that statute
or statutory provision and to all orders, regulations, instruments or other
subordinate legislation made under the relevant statute.

 
1.3
Any reference to a statute, statutory provision, subordinate legislation, code
or guidance (“statutory provision”) is a reference to such statutory provision
as amended and in force from time to time and to any statutory provision which
re-enacts or consolidates (with or without modification) any such statutory
provision except to the extent that, as between the parties, any such amendment
or modification coming into force after the date of this Agreement would impose
any new or extended obligation, liability or restriction on, or otherwise
adversely affect the rights of, any party under this Agreement.

 
1.4
Reference to:

 
 
(a)
the singular includes the plural and vice versa; and

 
 
(b)
one gender includes all genders.

 
 
5

--------------------------------------------------------------------------------

 
1.5
Unless otherwise stated, a reference to a Clause or Schedule is a reference to a
Clause or Schedule to, this Agreement and a reference to this Agreement includes
its Schedules.

 
1.6
Clause headings in this Agreement and in the Schedules are for ease of reference
only and do not affect its construction.

 
2
AGREEMENT FOR SALE

 
2.1
Subject to Clause 2.2, the Seller agrees to sell the Shares with full title
guarantee free from Encumbrances and the Buyers agree to purchase the Shares
with all rights attaching to them with effect from the date of this Agreement.

 
2.2
The Buyers and the Seller acknowledge and agree that the pre-Completion dividend
rights attaching to the Shares which are the subject of the UK Legal Proceedings
shall not be transferred in accordance with this Agreement and shall continue to
vest in the Seller.

 
2.3
The Seller waives all pre-emption rights and other rights of first refusal in
relation to any of the Shares, whether under the articles of association of the
Company or otherwise.

 
3
PURCHASE PRICE

 
3.1
Subject to a reduction pursuant to Clause 4, the purchase price for the Shares
shall be the sum of £850,000 payable as follows:

 
 
(a)
£425,000 in cash at Completion (the “Initial Payment”) to the Seller’s
Solicitors which shall be payable by the Buyers in the following portions:

 
 
(i)
£212,500 by Execuzen (being 50% of the Initial Payment);

 
 
(ii)
£170,000 by JD (being 40% of the Initial Payment); and

 
 
(iii)
£42,500 by Burlington (being 10% of the Initial Payment).

 
 
(b)
£212,500 in cash on the date three months after the Completion Date (the “First
Deferred Payment”) (or if such date is not a Business Day, the next Business
Day) which shall be payable by the Buyers in the following portions:

 
 
(i)
£106,250 by Execuzen (being 50% of the First Deferred Payment);

 
 
(ii)
£85,000 by JD (being 40% of the First Deferred Payment); and

 
 
(iii)
£21,250 by Burlington (being 10% of the First Deferred Payment);

 
 
(c)
£212,500 in cash on the date six months after the Completion Date (the “Second
Deferred Payment”) (or if such date is not a Business Day, the next Business
Day):

 
 
(i)
£106,250 by Execuzen (being 50% of the Second Deferred Payment);

 
 
(ii)
£85,000 by JD (being 40% of the Second Deferred Payment); and

 
 
(iii)
£21,250 by Burlington (being 10% of the Second Deferred Payment);

 
 
6

--------------------------------------------------------------------------------

 
The Seller acknowledges and agrees that any of the Buyers may at their sole
discretion pay the Purchase Price (or any part of it) in US$ at the Relevant
Exchange Rate (defined below).
 
3.2
For the purposes of this Agreement, the “Relevant Exchange Rate” for:

 
 
(a)
pounds sterling (£) to United States dollars (US$), shall be the spot rate of
exchange for the purchase of $US with pounds sterling printed in the London
edition of the Financial Times on the Business Day before the date for payment;
and

 
 
(b)
for United States dollars (US$) to pounds sterling (£), shall be the spot rate
of exchange for the purchase of pounds sterling with $US printed in the London
edition of the Financial Times on the Business Day before the date for payment.

 
4
ADJUSTMENTS TO THE PURCHASE PRICE

 
4.1
If:

 
 
(a)
the aggregate amounts received by the Seller and/or its Associates (not
including a member of the Group) in connection with:

 
 
(i)
the UK Legal Proceedings (including all costs (including legal costs) accrued or
incurred in respect thereof);

 
 
(ii)
the US Legal Proceedings (including all costs (including legal costs) accrued or
incurred in respect thereof); and

 
 
(iii)
any settlement (including a part settlement) of the UK Legal Proceedings and/or
the US Legal Proceedings (and any refund of costs incurred by the Sellers and/or
its Associates in respect of the UK Legal Proceedings or the US Legal
Proceedings or any settlement relating to such proceedings),

 
(the “Proceeds”), exceed in aggregate US$750,000 (or the pounds sterling
equivalent calculated at the Relevant Exchange Rate at the date the Proceeds or
any part of them are awarded or become payable (whichever is the earlier)) then
the Purchase Price payable by the Buyers shall be reduced by an amount equal to
fifty percent (50%) of the amount by which the Proceeds exceed US$750,000; or
 
 
(b)
the amount of the consolidated net assets of the Company shown in the unaudited
consolidated balance sheet of the Company as at 30 September 2010  decrease by
20 per cent. or more from the amount of the consolidated net assets shown in the
audited consolidated balance sheet of the Company as at 31 March 2010 (the “20
per cent. threshold”) (excluding for these purposes any decrease in the amount
of the Company’s consolidated net assets which represent payments made during
such period to the other party in relation to compensation or damages in respect
of the UK Legal Proceedings and/or the US Legal Proceedings (“Litigation
Payments”)), then the Purchase Price shall be reduced for every dollar (US$) by
the amount by which the Company’s consolidated net assets shown in the Company’s
unaudited consolidated balance sheet as at 30 September 2010 are lower than such
20 per cent. threshold.

 
 
7

--------------------------------------------------------------------------------

 
Worked example
 
The following worked example is provided to illustrate how the principle in this
Clause 4.1(b) operates (assuming no Litigation Payments):
 
Consolidated net assets
as at 31 March 2010
Consolidated net assets
as 30 September 2010
Reduction in
Purchase Price
US$10,000,000
US$7,500,000
US$500,000

 
4.2
The parties acknowledge and agree that, notwithstanding the provisions of
Clause  4.1 in no circumstances shall the Purchase Price reduce below £1.

 
4.3
Without prejudice to Clause 4.5, any such reduction of the Purchase Price
pursuant to Clause 4.1 shall be paid by the Seller to the Buyers in cash (in
pounds sterling or, if any of the Buyers elect, US$ at the Relevant Exchange
Rate) two Business Days after:

 
 
(a)
in respect of the reduction of the Purchase Price pursuant to Clause 4.1(a), the
date when the Proceeds exceeding US$750,000 are received by the Seller and/or
its Associates; and

 
 
(b)
in respect of the reduction of the Purchase Price pursuant to Clause 4.1(b):

 
 
(i)
the date the Company’s interim results for the six months ending 30 September
2010 are announced; or

 
 
(ii)
if the Company’s ordinary shares are no longer admitted to trading on AIM, the
date the unaudited consolidated balance sheet for the Company as at 30 September
2010 is prepared.

 
4.4
The parties undertake to use all reasonable endeavours procure that if the
Company’s ordinary shares are no longer admitted to trading on AIM, that an
unaudited consolidated balance sheet for the Company is prepared on or before 31
December 2010 to the same standard that it would have been prepared had the
ordinary shares of the Company continued to be admitted to trading on AIM.

 
4.5
If any payment is due to the Buyers pursuant to Clause 4.3 before the First
Deferred Payment or the Second Deferred Payment is due, then the amount payable
pursuant to Clause 4.3 shall be settled by a pound (£) for pound (£) or dollar
($US) for dollar ($US) set off of the amount due against the First Deferred
Payment or the Second Deferred Payment (as applicable) (such set off to be pro
rated between each of the Buyers in proportion to their obligation to pay the
Purchase Price), without prejudice to the Buyers’ right to claim more if the
amount payable pursuant to Clause 4.3 exceeds the amount of the First Deferred
Payment and/or the Second Deferred Payment.

 
4.6
The Seller undertakes to:

 
 
(a)
to keep the Buyers regularly and promptly informed of the progress of the UK
Legal Proceedings and the US Legal Proceedings (including all  settlement
negotiations and any other material developments) and notify the Buyers as soon
as possible if any order, award or judgement is made or any settlement
negotiations commence or settlement agreement is entered into in relation to
such proceedings and provide the Buyers with copies of any such order, award or
judgement or documentation relating to any settlement negotiations or settlement
agreement; and

 
 
8

--------------------------------------------------------------------------------

 
 
(b)
allow the Buyers and their advisers (subject to satisfactory confidentiality
undertakings being provided) to examine and (at the Buyers’ expense) copy any
documents related to the UK Legal Proceedings and/or the US Legal Proceedings.

 
4.7
For the period of six months after Completion, the Buyers undertake (so far as
they are able) to use reasonable endeavours to procure that the Company provides
the Seller with all such information of the Company (including, without
limitation, trading, financial information and audited consolidated balance
sheets and any management account information) as the Seller is required to file
with the United States Securities and Exchange Commission (“SEC”), provided
that: (i) the Buyers shall not be required to disclose any information pursuant
to this Clause which they reasonably believe would breach any law or regulation
(including, without limitation, the AIM Rules and the Financial Services and
Markets Act 2000); and (ii) the Buyers shall not be under any obligation to
incur any costs in complying with their obligations under this Clause but to the
extent they do incur any such costs, the Seller shall reimburse the Buyers for
such costs immediately on demand.

 
5
COMPLETION

 
5.1
Completion shall take place at the offices of the Buyers’ Solicitors immediately
following the signing of this Agreement.

 
5.2
The Seller shall deliver to the Buyers:

 
 
(a)
a certified copy of the resolutions of the directors of the Seller authorising
the entry into of this Agreement and any other transactions contemplated by it;

 
 
(b)
a copy of a legal opinion from counsel in the United States of America in the
Agreed Form;

 
 
(c)
completed and signed transfers of the Shares, in favour of the Buyers  or as
they direct in respect of the Shares being purchased by each of them as set out
in Schedule 1, together with the relevant share certificates;

 
 
(d)
written confirmation from the Seller that there are no outstanding guarantees
given by a member of the Group in favour of the Seller or its Associates and
that, after compliance with Clause 5.3, the neither Seller nor any of its
Associates will be indebted to a member of the Group;

 
 
(e)
a pre-registration powers of attorney executed by the Seller in favour of the
Buyers.

 
5.3
The Seller shall repay or procure to be repaid all amounts owing at Completion
to each member of the Group from any of the Seller or its Associates, whether
due for payment or not.

 
 
9

--------------------------------------------------------------------------------

 
5.4
Upon completion of the matters referred to in Clause 5.2, the Buyers shall pay
by means of electronic funds transfer to the account of the Seller’s Solicitors
with Barclays Bank plc, East Street, Chichester, West Sussex,  Sort Code
20-20-62, and account number 90359610 the sum of £425,000 being that part of the
Purchase Price which is the Initial Payment payable on Completion or to such
other account as the parties agree.  A payment made in accordance with this
Clause shall constitute a complete discharge of the Buyers’ obligation under
Clause 3.1(a).

 
6
WARRANTIES

 
6.1
The Seller warrants and represents to the Buyers that:

 
 
(a)
it has the power and authority to enter into and perform this Agreement which
constitutes, or when executed will constitute, valid and binding obligations on
it in accordance with their respective terms and it shall comply with such
terms;

 
 
(b)
the Seller is currently the legal and beneficial owner of 7,212,407 ordinary
shares in the Company which equals approximately 56.32 per cent. of the entire
issued share capital of the Company;

 
 
(c)
immediately following Completion and the registration of the Shares in the
Buyers’ names:

 
 
(i)
the Seller will be the legal and beneficial owner of 3,812,407 ordinary shares
representing approximately 29.77 per cent of the entire issued share capital of
the Company;

 
 
(ii)
the Buyers will be the legal and beneficial owners of 3,400,000 representing
approximately 26.54 per cent. of the entire issued share capital of the Company;
and

 
 
(iii)
in aggregate, the Buyers and the Seller will legally and beneficially own
approximately 56.32 per cent. of the entire issued share capital of the Company;

 
 
(d)
the 3,400,000 issued ordinary shares of 1p of the Company which are to be sold
to the Buyers pursuant to this Agreement constitute the Relevant Percentage of
the allotted and issued share capital of the Company and are fully paid up;

 
 
(e)
the Shares are owned by the Seller free from any Encumbrances and no other
person is entitled to enjoy or exercise any rights whatsoever attaching to the
Shares;

 
 
(f)
the Seller is entitled to transfer the ownership and/or title of the Shares to
the Buyers on the terms of this Agreement without the consent of a third party;

 
 
(g)
the Seller is not prohibited or in any way restricted from transferring the
ownership of the Shares to the Buyers or performing its obligations under this
Agreement (including, but not limited to, pursuant to the terms of the
Relationship Agreement);

 
 
(h)
on Completion, the Seller has no reason to believe (having made due and careful
enquiry) that the Relationship Agreement will not terminate;

 
 
10

--------------------------------------------------------------------------------

 
 
(i)
the Seller has no reason to believe (having made due and careful enquiry) that
there are any agreements or arrangements in force, other than this Agreement,
which grant a right to call for the allotment, issue or transfer of share or
loan capital of a member of the Group;

 
 
(j)
with the exception of the sums which are subject to the US Legal Proceedings or
the UK Legal Proceedings, neither the Seller nor any of its Associates, is
indebted to the Company or any other member of the Group for an aggregate amount
of $US1,000 or more; and

 
 
(k)
there are no judicial, administrative or other governmental actions, proceedings
or investigations pending against the Seller, or to the knowledge of the Seller,
threatened, except as disclosed in the quarterly report of the Seller filed on
Form 10-Q on 13 November 2009 with the United States Securities and Exchange
Commission on the Edgar filing system.

 
6.2
Each of the Warranties is without prejudice to the other Warranties and, except
where expressly stated otherwise, no Clause governs or limits the extent or
application of the other Clauses.

 
7
INDEMNITY

 
The Seller agrees and undertakes to each of the Buyers to indemnify each of them
from and against, and covenants to pay the Buyers on demand an amount equal to
all costs (including any costs of enforcement), expenses, liabilities, including
any Tax liability, direct, indirect or consequential losses or damages, claims,
demands, proceedings or legal costs and judgements which the Buyers or any
member of the Group incurs or suffers, directly or indirectly in any way
whatsoever as a result of a breach by the Seller of this Agreement (including,
but not limited to, the Warranties) or the Relationship Agreement.
 
8
ACTING IN CONCERT

 
8.1
If and for so long as the Panel considers that the Buyers (or any one of them)
and the Seller are regarded as “acting in concert” for the purposes of the City
Code on Takeovers and Mergers (the “Takeover Code”),

 
 
(a)
the Seller covenants and undertakes to each of the Buyers and each of the Buyers
severally covenant and undertake to the Seller:

 
 
(i)
not to have any “dealings” or “interests in securities” of the Company in
circumstances where the Buyers and the Seller’s combined shareholding in the
Company is less than 50 per cent. of the entire issued share capital of the
Company unless and until it has received written confirmation from the Panel on
Takeovers and Mergers (the “Panel”) that the Buyers and the Seller are no longer
acting in concert or that the Takeover Code does not apply to the Company;

 
 
(ii)
without prejudice to the foregoing, do anything which may require the Buyers
and/or the Seller to make a mandatory offer under Rule 9 of the Takeover Code,
and

 
 
(b)
the Seller covenants and undertakes to each the Buyers not to have any
“dealings” or “interests in securities” of the Company without first notifying
the Buyers in writing and unless and until the Panel has confirmed that no such
“dealings” or acquisition of “interests in securities” would trigger an
obligation on any of the Buyers or the Seller to make a mandatory offer under
Rule 9 of the Takeover Code.

 
 
11

--------------------------------------------------------------------------------

 
8.2
For the purposes of this Clause 8 the terms: “acting in concert”, “dealings” and
“interests in securities” shall have the meanings ascribed to them in the
Takeover Code.

 
8.3
Nothing in this Clause 8 is to be construed as the parties accepting that the
Company is subject to the Takeover Code and is without prejudice to the parties’
right to challenge that the Company is subject to Takeover Code.

 
9
ASSIGNMENT AND SUCCESSION

 
9.1
If any of the Shares are transferred to an Associate of the Buyers, the benefit
(but not the burden) of this Agreement may be assigned wholly to the transferee
who shall accordingly be entitled to enforce it against the Seller as if it were
named in this Agreement as a Buyer.

 
9.2
This Agreement binds each party’s successors and permitted assigns and personal
representatives (as the case may be).

 
9.3
Except as expressly provided above, none of the rights of the parties under this
Agreement may be transferred.

 
10
ANNOUNCEMENTS AND INFORMATION

 
10.1
Subject to Clause 10.2 and except as required by law, the AIM Rules, the UK
Listing Authority, the London Stock Exchange plc or the Panel on Takeovers and
Mergers, no announcement or statement shall be made in relation to this
Agreement or another of the parties to this Agreement, except for any
announcement specifically agreed between the parties.

 
10.2
The Seller shall be permitted to file a press release in the Agreed Form in
respect of this transaction with the news and wire services and to file a
current report on Form 8-K with the United States Securities and Exchange
Commission (the “SEC”) within four days of the Completion Date. Furthermore, the
Seller shall be permitted to append to such public filing a copy of this
Agreement, and all operative associated agreements. The Buyers agree to
cooperate with the Seller and to provide all such reasonable assistance to the
Seller in approving in a timely manner (such approval not to be unreasonably
withheld or delayed) all required press releases and regulatory filings to be
filed with the SEC, provided that the Buyers shall not be under any obligation
to incur any costs in complying with their obligations under this Clause but to
the extent they do incur any such costs, the Seller shall reimburse the Buyers
for such costs immediately on demand.

 
10.3
Except as required by law or any regulatory body the Seller and the Buyers shall
keep confidential this Agreement and its terms and conditions and shall not
disclose the same to any third party without the prior written consent of the
other parties

 
11
RIGHTS AND REMEDIES OF THE BUYERS

 
11.1
The rights and remedies of the Buyers shall not be affected by, and the
Warranties shall not be regarded as being qualified:

 
 
12

--------------------------------------------------------------------------------

 
 
(a)
by any investigation made by or on behalf of the Buyers into the business and
affairs of the Group or any member of it; or

 
 
(b)
by any matter within the actual, imputed or constructive knowledge of the Buyers
or of any of their agents or advisers.

 
11.2
The rights and remedies of the Buyers shall not be affected by its rescinding,
or failing to rescind, this Agreement, or failing to exercise, or delaying in
exercising, a right or remedy, or by anything else, except a specific authorised
written waiver or release.  A single or partial exercise of a right or remedy
provided by this Agreement or by law does not prevent its further exercise or
the exercise of another right or remedy.

 
12
WAIVER

 
Waiver by the Buyers of a breach of a term of this Agreement, or of a default
under it, does not constitute a waiver of another breach or default nor affect
the other terms of this Agreement.
 
13
NO MERGER

 
The obligations contained in or implied by this Agreement which have not been
performed at or prior to Completion and the warranties, representations and
indemnities contained in it and any rights or remedies available pursuant to it
shall remain in full force and effect notwithstanding, and shall not be affected
by, Completion.
 
14
CUMULATIVE RIGHTS

 
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any other rights or remedies.
 
15
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 
15.1
Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce a provision of this Agreement
pursuant to the Contracts (Rights of Third Parties) Act 1999.

 
15.2
The parties may vary this Agreement without the consent of a third party to whom
an express right to enforce any of its terms has been provided.

 
16
COSTS

 
Expenses incurred by or on behalf of the parties, including the fees of agents
and advisers employed in connection with the negotiation, preparation or
execution of this Agreement, shall be borne by the party who incurred the
liability and none of such expenses shall be payable by the Company.
 
17
SET-OFF, WITHHOLDING TAX AND GROSSING-UP

 
17.1
The Seller shall pay all sums payable by it under or pursuant to the terms of
this Agreement free and clear of any counterclaim or set-off of any kind.

 
17.2
The Seller shall pay all sums payable by it under or pursuant to the terms of
this Agreement free and clear of all deductions or withholdings except for those
required by law.  If a deduction or withholding is required by law the Seller
shall pay such additional amount as will ensure that the net amount the payee
receives equals the full amount which it would have received had the deduction
or withholding not been required.

 
 
13

--------------------------------------------------------------------------------

 
18
INVALIDITY

 
18.1
Subject to Clause 18.2 and Clause 18.3, if a provision of this Agreement is held
to be illegal or unenforceable, in whole or in part, under an enactment or rule
of law, it shall to that extent be deemed not to form part of this Agreement and
the enforceability of the remainder of this Agreement shall not be affected.

 
18.2
If a provision of this Agreement is, or but for this Clause would be, held to be
illegal or unenforceable, in whole or part, but would be legal and enforceable
if the period of application or geographical application were reduced or if part
of the provision were deleted, the provision shall apply with the minimum
modification necessary to make it legal and enforceable.

 
18.3
If a provision of this Agreement is held to be illegal or unenforceable, in
whole or in part, and Clause 18.2 cannot be used to make it legal and
enforceable, the Buyers or the Seller (as the case may be) may require the
Seller or the Buyers (as the case may be) to enter into a new deed under which
the Seller or the Buyers (as the case may be) undertake(s) in the terms of the
original provision, but subject to such amendments as the Buyers or the Seller
(as the case may be) specify in order to make the provision legal and
enforceable.  Neither the Seller nor the Buyers will be obliged to enter into a
new deed that would increase their liability beyond that contained in this
Agreement, had all its provisions been legal and enforceable.

 
19
FURTHER ASSURANCE

 
19.1
The Seller will at its own expense and following a request by any of the Buyers
execute any document and do any thing and use all reasonable endeavours to
procure that a third party executes any document and does any thing, reasonably
necessary to give the Buyers title to and otherwise perfect the transfer of the
Shares to the Buyers.

 
20
COUNTERPARTS

 
20.1
This Agreement may be executed in a number of counterparts and by the parties on
different counterparts, but shall not be effective until each party has executed
at least one counterpart.

 
20.2
Each counterpart, when executed, shall be an original, but all the counterparts
together constitute the same document.

 
21
JOINT AND SEVERAL LIABILITY

 
Unless expressly provided otherwise, the obligations entered into in this
Agreement by the Buyers are entered into severally only.
 
22
COMMUNICATIONS

 
22.1
All communications between the parties with respect to this Agreement shall be
in writing and shall:

 
 
(a)
be delivered by hand, or sent by first class prepaid post (or airmail if sent
outside the United Kingdom), to the address of the addressee as set out in this
Agreement or to another address in the United Kingdom which the addressee
notifies for the purpose of this Clause; or

 
 
14

--------------------------------------------------------------------------------

 
 
(b)
be sent by facsimile to the facsimile number stated below or as notified for the
purpose of this Clause.

 
22.2
In the absence of evidence of earlier receipt, communications shall be deemed to
have been received as follows:

 
 
(a)
(if sent by post within the United Kingdom) two Business Days after posting;

 
 
(b)
(if sent by post outside the United Kingdom) five Business Days after posting;

 
 
(c)
(if delivered by hand) on the day of delivery, if delivered at least two hours
before the close of business hours on a Business Day, and otherwise on the next
Business Day; and

 
 
(d)
(if sent by facsimile)  at the time of transmission, if received at least two
hours before the close of business hours on a Business Day, and otherwise on the
next Business Day.

 
22.3
For the purposes of this Clause, “business hours” means between the hours of
10.00 and 18.00 inclusive, London time.

 
22.4
In proving service it shall be sufficient to prove that personal delivery was
made, or that the envelope containing the notice was properly addressed and
stamped and placed in the post or that the facsimile transmission was
transmitted to the specified number and a confirmatory transmission report
received.

 
22.5
A communication to the Seller which is delivered or sent in accordance with
Clause 22.1 to the address of the Seller set out in this Agreement or to the
Seller’s Solicitors (or such other professional adviser as is notified by the
Seller to the Buyers), shall be deemed to have been sent to the Seller.

 
22.6
The facsimile numbers referred to in Clause 22.1 are:

 
for the Seller: +1 860 285 0139
 
for the Execuzen: +44 020 7245 8890;
 
for Burlington and JD: +1 201 621 405
 
23
ENTIRE AGREEMENT

 
This Agreement and the documents referred to in it together constitute the whole
agreement between the parties and, subject as expressly provided to the contrary
in this Agreement, supersede all previous negotiations, agreements and
understandings, written or oral, between the parties relating to the subject
matter of this Agreement.
 
24
GOVERNING LAW AND JURISDICTION

 
24.1
This Agreement and any non-contractual obligations arising in connection with it
(and, unless provided otherwise, any document entered into in connection with
it) shall be governed by English law.

 
 
15

--------------------------------------------------------------------------------

 
24.2
Subject to Clause 24.4, the English courts shall have exclusive jurisdiction to
determine any dispute arising in connection with this Agreement (and, unless
provided otherwise, any document entered into in connection with it), including
disputes relating to any non-contractual obligations.

 
24.3
Each party irrevocably waives any objection which it may now or later have to
proceedings being brought in the English courts (on the grounds that the English
courts are not a convenient forum or otherwise).

 
24.4
Nothing in this Agreement (or, unless provided otherwise, any document entered
into in connection with it) shall prevent a party from applying to the courts of
any other country for injunctive or other interim relief.

 
25
SERVICE OF PROCESS

 
25.1
The Seller irrevocably appoints the Seller’s Solicitors as its agent for service
of process in relation to any English court proceedings in connection with this
Agreement and any of the transactions or matters contemplated by it.

 
25.2
Service on the agent (as named above or notified in accordance with this clause)
shall be deemed to be valid service whether or not the process is actually
received by the Seller.

 
25.3
If the agent changes its address to another address in England, the Seller shall
within five Business Days notify the Buyers and the Buyers’ Solicitors of the
new address.

 
25.4
If the agent ceases to be able to act as agent or to have an address in England,
the Seller shall within five Business Days notify the Buyers and the Buyers’
Solicitors of the appointment of a new agent acceptable to the Buyers.  If it
fails to do so the Buyers may serve proceedings on the Seller by an
advertisement in the Financial Times newspaper stating how the Seller may obtain
a copy of the proceedings.  The proceedings shall be deemed to be served on the
date of publication of the advertisement.

 
25.5
Nothing in this Agreement shall affect the Buyers’ right to serve process in any
other manner permitted by law.

 
 
16

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
NUMBER OF SHARES BEING PURCHASED BY EACH BUYER
 


Buyer
Percentage of Shares to be purchased
Number of Shares being purchased
Execuzen Limited
50%
1,700,000
Burlington Holdings, Inc
40%
1,360,000
Joe DeSena
10%
340,000

 


 
 
17

--------------------------------------------------------------------------------

 
EXECUTION PAGE




Signed as a Deed by Thermodynetics, Inc
acting by
 
in the presence of
)
)
)
)
)
/s/…………………………………..
Robert A. Lerman, President, and a director
 
/s/…………………………………..
John F. Ferraro, Chairman, and a director
           

 
Signed as a Deed by Execuzen Ltd
 
in the presence of
)
)
     
/s/
Name of witness:
 
Signature of witness:
 
Address:
 
Occupation:
   

 


Signed as a Deed by Burlington
Holdings Inc  acting by
 
in the presence of
)
)
/s/
     
Name of witness:
 
Signature of witness:
 
Address:
 
Occupation:
   



 
18

--------------------------------------------------------------------------------

 




Signed as a Deed by Joseph DeSena
 
in the presence of
)
)
/s/
     
Name of witness:
 
Signature of witness:
 
Address:
 
Occupation:
   




